Title: To Benjamin Franklin from Charles Pettit, 29 January 1783
From: Pettit, Charles
To: Franklin, Benjamin


Sir,
Philadelphia 29th. Jany. 1783
Presuming on some Degree of personal Acquaintance and the Respect I have long entertained for your Character, I take the Liberty of recommending to your Notice my Son, Andrew Pettit, who will have the Honor to present this Letter. As a Citizen of the United States I doubt not he would receive your Countenance and Protection, and I flatter myself that neither his own Conduct nor the Circumstances of his Introduction will diminish his Claim to your favorable Notice and friendly Advice.
I have the Honor to be with perfect Respect, Sir Your most Obedient & most humble Servant
Chas. Pettit
His Excellency Dr. Franklin
 
Notation: Petitt 26 Janvr. 1783
